
	

113 HR 4055 IH: Frederick Douglass Bicentennial Commission Act
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4055
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To establish the Frederick Douglass Bicentennial Commission.
	
	
		1.Short titleThis Act may be cited as the Frederick Douglass Bicentennial Commission Act.
		2.FindingsCongress makes the following findings:
			(1)Born into slavery on the Eastern Shore of Maryland in 1818 and given the name Frederick Augustus
			 Washington Bailey after his mother Harriet Bailey, Frederick Douglass has
			 been called the father of the civil rights movement.
			(2)Douglass rose through determination, brilliance, and eloquence to shape the American Nation. He was
			 an abolitionist, human rights and women’s rights activist, orator, author,
			 journalist, publisher, and social reformer.
			(3)Taught basic reading skills by his mistress until she was forced to stop, Douglass continued to
			 teach himself to read and write and taught other slaves to read despite
			 risks including death.
			(4)During the course of his remarkable life Frederick Douglass escaped from slavery, became
			 internationally renowned for his eloquence in the cause of liberty, and
			 went on to serve the national government in several official capacities.
			(5)Forced to leave the country to avoid arrest as an escaped slave, he returned to become a staunch
			 advocate of the Union cause and helped recruit African-American troops for
			 the Union Army, including two of his sons, Charles and Lewis Douglass. His
			 personal relationship with Abraham Lincoln helped persuade the President
			 to make emancipation a cause of the Civil War.
			(6)With the abolition of slavery at the close of the Civil War, Douglass then turned his attention to
			 the full integration of African-Americans into the political and economic
			 life of the United States. Committed to freedom, Douglass dedicated his
			 life to achieving justice for all Americans, in particular
			 African-Americans, women, and minority groups. He envisioned America as an
			 inclusive Nation strengthened by diversity and free of discrimination.
			(7)Douglass served as an advisor to Presidents. Abraham Lincoln referred to him as the most
			 meritorious man of the nineteenth century. Douglass was appointed to
			 several offices. He served as the United States Marshal of the District of
			 Columbia under Rutherford B. Hayes’ administration; President James
			 Garfield appointed Douglass the District of Columbia Recorder of Deeds. In
			 1889, President Benjamin Harrison appointed Frederick Douglass to be the
			 United States minister to Haiti. He was also appointed by President Grant
			 to serve as Assistant Secretary of the Commission of Inquiry to Santo
			 Domingo.
			(8)Douglass lived in the District of Columbia for 23 of his 57 years as a free man, and in recognition
			 of his leadership and continuous fight for justice and freedom, his home,
			 Cedar Hill, was established as a National Historic Site in Anacostia, in
			 Southeast Washington, DC.
			(9)Frederick Douglass was deeply committed to obtaining equal congressional voting and self-government
			 rights for District of Columbia residents and his statue in the United
			 States Capitol is a gift from the almost 650,000 American citizens of the
			 District of Columbia.
			(10)All Americans could benefit from studying the life of Frederick Douglass, for Douglass dedicated
			 his own life to ensuring freedom and equality for future generations of
			 Americans. This Nation should ensure that his tireless struggle,
			 transformative words, and inclusive vision of humanity continue to inspire
			 and sustain us.
			(11)The year 2018 marks the bicentennial anniversary of the birth of Frederick Douglass, and a
			 commission should be established to study and recommend to Congress
			 activities that are fitting and proper to celebrate that anniversary in a
			 manner that appropriately honors Frederick Douglass.
			3.EstablishmentThere is established a commission to be known as the Frederick Douglass Bicentennial Commission
			 (referred to in this Act as the Commission).
		4.DutiesThe Commission shall have the following duties:
			(1)To study activities that may be carried out by the Federal Government to determine whether the
			 activities are fitting and proper to honor Frederick Douglass on the
			 occasion of the bicentennial anniversary of Douglass’ birth, including—
				(A)the issuance of a Frederick Douglass bicentennial postage stamp;
				(B)the convening of a joint meeting or joint session of Congress for ceremonies and activities
			 relating to Frederick Douglass;
				(C)a rededication of the Frederick Douglass National Historic Site, or other activity with respect to
			 the Site; and
				(D)the acquisition and preservation of artifacts associated with Frederick Douglass.
				(2)To recommend to Congress the activities that the Commission considers most fitting and proper to
			 honor Frederick Douglass on such occasion, and the entity or entities in
			 the Federal Government that the Commission considers most appropriate to
			 carry out such activities.
			5.Membership
			(a)Number and appointmentThe Commission shall be composed of 16 members appointed as follows:
				(1)Two members, each of whom shall be a qualified citizen described in subsection (b), appointed by
			 the President.
				(2)One member, who shall be a qualified citizen described in subsection (b), appointed by the
			 President on the recommendation of the Governor of Maryland.
				(3)One member, who shall be a qualified citizen described in subsection (b), appointed by the
			 President on the recommendation of the Governor of Massachusetts.
				(4)One member, who shall be a qualified citizen described in subsection (b), appointed by the
			 President on the recommendation of the Governor of New York.
				(5)One member, who shall be a qualified citizen described in subsection (b), appointed by the
			 President on the recommendation of the Mayor of the District of Columbia.
				(6)Three members, at least one of whom shall be a Member of the House of Representatives, appointed by
			 the Speaker of the House of Representatives.
				(7)Three members, at least one of whom shall be a Senator, appointed by the majority leader of the
			 Senate.
				(8)Two members, at least one of whom shall be a Member of the House of Representatives, appointed by
			 the minority leader of the House of Representatives.
				(9)Two members, at least one of whom shall be a Senator, appointed by the minority leader of the
			 Senate.
				(b)Qualified citizenA qualified citizen described in this subsection is a private citizen of the United States with—
				(1)a demonstrated dedication to educating others about the importance of historical figures and
			 events; and
				(2)substantial knowledge and appreciation of Frederick Douglass.
				(c)Time of appointmentEach initial appointment of a member of the Commission shall be made before the expiration of the
			 120-day period beginning on the date of the enactment of this Act.
			(d)Continuation of membershipIf a member of the Commission was appointed to the Commission as a Member of Congress, and ceases
			 to be a Member of Congress, that member may continue to serve on the
			 Commission for not longer than the 30-day period beginning on the date
			 that member ceases to be a Member of Congress.
			(e)TermsEach member shall be appointed for the life of the Commission.
			(f)VacanciesA vacancy in the Commission shall not affect the powers of the Commission but shall be filled in
			 the manner in which the original appointment was made.
			(g)Basic payMembers shall serve on the Commission without pay.
			(h)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance
			 with sections 5702 and 5703 of title 5, United States Code.
			(i)QuorumSix members of the Commission shall constitute a quorum but a lesser number may hold hearings.
			(j)ChairThe Commission shall select a Chair from among the members of the Commission.
			(k)MeetingsThe Commission shall meet at the call of the Chair. Periodically, the Commission shall hold a
			 meeting in Rochester, New York.
			6.Director and staff
			(a)DirectorThe Commission may appoint and fix the pay of a Director and such additional personnel as the
			 Commission considers to be appropriate.
			(b)Applicability of certain civil service laws
				(1)DirectorThe Director of the Commission may be appointed without regard to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and may be
			 paid without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule
			 pay rates.
				(2)StaffThe staff of the Commission shall be appointed subject to the provisions of title 5, United States
			 Code, governing appointments in the competitive service, and shall be paid
			 in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule
			 pay rates.
				(c)DonationsThe Commission may accept donations of supplies, money, and services to carry out its
			 responsibilities.
			7.Powers
			(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold such hearings, sit and act at
			 such times and places, take such testimony, and receive such evidence as
			 the Commission considers to be appropriate.
			(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action that
			 the Commission is authorized to take by this Act.
			(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information
			 necessary to enable the Commission to carry out this Act. Upon request of
			 the Chair of the Commission, the head of that department or agency shall
			 furnish that information to the Commission.
			(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as
			 other departments and agencies of the United States.
			(e)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the
			 Commission, on a reimbursable basis, the administrative support services
			 necessary for the Commission to carry out its responsibilities under this
			 Act.
			8.Reports
			(a)Interim reportsThe Commission may submit to Congress such interim reports as the Commission considers to be
			 appropriate.
			(b)Final reportThe Commission shall submit a final report to Congress not later than the expiration of the 3-year
			 period beginning on the date of the formation of the Commission or
			 December 1, 2017, whichever is sooner. The final report shall contain—
				(1)a detailed statement of the findings and conclusions of the Commission;
				(2)the recommendations of the Commission; and
				(3)any other information that the Commission considers to be appropriate.
				9.TerminationThe Commission shall terminate 120 days after submitting the final report of the Commission
			 pursuant to section 8.
		10.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
		
